Citation Nr: 0937314	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-21 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a left ankle 
disorder, currently evaluated as 30 percent disabling, to 
include the issue of a rating in excess of 20 percent prior 
to October 2008.

2.  Entitlement to an increased rating for a right ankle 
disorder, currently evaluated as 30 percent disabling, to 
include the issue of a rating in excess of 20 percent prior 
to October 2008.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1965 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Jurisdiction has since been 
transferred to the RO in Atlanta, Georgia.  

The Veteran presented testimony at a video conference hearing 
before the Board in May 2007.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veterans Law Judge who presided at the video conference 
hearing conducted in May 2007 is no longer employed by the 
Board.  The law requires that the Veterans Law Judge who 
presides at a hearing for the issues on appeal must 
participate in any decision adjudicating those issues.  38 
U.S.C.A. § 7101 (c) (West 2002); 38 C.F.R. § 20.707 (2008).

In a September 2009 correspondence, the Board offered the 
Veteran the opportunity for a new hearing.  38 C.F.R. § 
20.717 (2008).  The Veteran responded that he desired a new 
hearing before the Board via video conference at his local 
Regional Office.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
the Board via video conference at the next 
appropriate opportunity.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




